DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims are rejected for the reasons given below and their corresponding dependent claims are rejected due to their dependency upon their respective independent claims.
Claim 1 recites “presenting physician results” in line 10. However, it is unclear what results are being obtained with regards to the longitudinal data and patient profile. After reviewing the disclosure, the specification at [0056] discloses that the physician can present their results associated with the diagnostic models and related to the data and patient profile by interacting with the different components of the system, but does not go into any more detail as to what this necessarily means and what results that physician is trying to present based off of the data and profile relationship. Appropriate clarification and correction is required.  
Claim 11 recites “presenting physician results” in line 18. However, it is unclear what results are being obtained with regards to the longitudinal data and patient profile. After reviewing the disclosure, the specification at [0056] discloses that the physician can present their results associated with the diagnostic models and related to the data and patient profile by interacting with the different components of the system, but does not go into any more detail as to what this necessarily means and what results that 
Claim 21 recites “presenting physician results” in line 11. However, it is unclear what results are being obtained with regards to the longitudinal data and patient profile. After reviewing the disclosure, the specification at [0056] discloses that the physician can present their results associated with the diagnostic models and related to the data and patient profile by interacting with the different components of the system, but does not go into any more detail as to what this necessarily means and what results that physician is trying to present based off of the data and profile relationship. Appropriate clarification and correction is required.  
Claim 1 recites “providing recommendations from the primary symptoms and laboratory results for addressing adverse events related to the longitudinal data, deep layer patient profile, and knowledge models” in lines 12-14. It is unclear how the recommendations are provided from the symptoms and lab results. For example, are the recommendations supposed to be based on the results of the physician interpreting the longitudinal data and patient profile as recited in the method step above? It is also unclear if the adverse events, that the recommendation is addressing, are adverse events from the symptoms or the overall health concern which the symptoms and lab results are supposed to be depicting. Also, how are the adverse events determined in order to properly provide a recommendation? The limitation states that it is related to the longitudinal data, patient profile, and knowledge models but not determined from the models, so is the doctor coming up with the recommendation? Appropriate clarification and correction is required. 
Claim 11 recites “providing recommendations from the primary symptoms and laboratory results for addressing adverse events related to the longitudinal data, deep layer patient profile, and knowledge models” in lines 20-22. It is unclear how the recommendations are provided from the symptoms and lab results. For example, are the recommendations supposed to be based on the results of the physician interpreting the longitudinal data and patient profile as recited in the limitation above? It is also unclear if the adverse events, that the recommendation is addressing, are adverse events from the symptoms or the overall health concern which the symptoms and lab results are supposed to be depicting. Also, how are the adverse events determined in order to properly provide a recommendation? The limitation states that it is related to the longitudinal data, patient profile, and knowledge models but not determined from the 
Claim 21 recites “providing recommendations from the primary symptoms and laboratory results for addressing adverse events related to the longitudinal data, deep layer patient profile, and knowledge models” in lines 13-15. It is unclear how the recommendations are provided from the symptoms and lab results. For example, are the recommendations supposed to be based on the results of the physician interpreting the longitudinal data and patient profile as recited in the limitation above? It is also unclear if the adverse events, that the recommendation is addressing, are adverse events from the symptoms or the overall health concern which the symptoms and lab results are supposed to be depicting. Also, how are the adverse events determined in order to properly provide a recommendation? The limitation states that it is related to the longitudinal data, patient profile, and knowledge models but not determined from the models, so is the doctor coming up with the recommendation? Appropriate clarification and correction is required. 
Claim Rejections - 35 USC § 101
	
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-10 are drawn to a method for processing patient related information in a health artificial intelligence system, which is within the four statutory categories (i.e. process). Claims 11-20 are drawn to a system for processing patient related information in a health artificial intelligence system, which is within the four statutory categories (i.e. apparatus). Claims 21-30 are drawn to a non-transitory medium for processing patient related information in a health artificial intelligence system, which is within the four statutory categories (i.e. manufacture).  
Step 2A of the Alice/Mayo Test - Prong One 
The claims recite an abstract idea. For example claim 11 (and substantially similar with independent claims 1 and 21) recites: 
A system comprising: 
a processor; 
a data bus coupled to the processor; and 
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: 
receiving patient answers to health symptom dialog questions; 
transforming the patient answers to longitudinal data; 
storing the longitudinal data as a deep layer patient profile; 
processing and presenting primary symptoms with associated detect knowledge models as related to the longitudinal data and deep layer patient profile; 
processing and presenting laboratory results with associated diagnostic knowledge models as related to the longitudinal data and deep layer patient profile; 
presenting physician results with associated diagnostic knowledge models as related to the longitudinal data and deep layer patient profile; and 
providing recommendations from the primary symptoms and laboratory results for addressing adverse events and related to the longitudinal data, deep layer patient profile, and knowledge models.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal interactions, but for the recitation of generic computer components. For example, but for the processor with coupled data bus, non-transitory computer-readable storage medium embodying computer program code coupled to the data bus and comprising instructions to perform the steps knowledge models, the storing of patient profiles data to process symptoms and lab results with the knowledge models to then provide recommendations related to the data from the patient profile in the context of this claim encompasses an automation of organizing medical information regarding patient data to provide them treatment. If a claim limitation, under its broadest reasonable interpretation, covers management of personal interactions but for the recitation of generic computer “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12-20, and 22-30 reciting particular aspects of organizing the patient information to provide them treatment, but for the recitation of generic computer components). 
Step 2A of the Alice/Mayo Test - Prong Two 
Claim 11 (and substantially similar with independent claims 1 and 21) recites: 
A system comprising: 
a processor; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a data bus coupled to the processor; and (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for: (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
receiving patient answers to health symptom dialog questions; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, MPEP 2106.05(d)(II)(i))  
transforming the patient answers to longitudinal data; 
storing the longitudinal data as a deep layer patient profile; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
processing and presenting(merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec and/or OIP Techs.) primary symptoms with associated detect knowledge models(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) as related to the longitudinal data and deep layer patient profile; 
processing and presenting(merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec and/or OIP Techs.) laboratory results with associated diagnostic knowledge models(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)) as related to the longitudinal data and deep layer patient profile; 
presenting physician results with associated diagnostic knowledge models as related to the longitudinal data and deep layer patient profile; and (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Symantec and/or OIP Techs.)
providing recommendations from the primary symptoms and laboratory results for addressing adverse events and related to the longitudinal data, deep layer patient profile, and knowledge models.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor with coupled data bus, non-transitory computer-readable storage medium embodying computer program code coupled to the data bus and comprising instructions to perform the steps knowledge models, the storing of patient profiles data to process symptoms and lab results with the knowledge models to then provide recommendations related to the data from the patient profile, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0137], [0138], [0092], [0093], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving patient answers amounts to selecting a particular data source or type of data to be manipulated; storing the longitudinal data, presenting symptoms, presenting lab results, and presenting physician results amounts to insignificant extrasolution activity, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 5-10 15-20, 25-30 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-4, 12-14, 22-24 recite additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, and claims 2-10, 12-20, and 22-30 recite additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the processor with coupled data bus, non-transitory computer-readable storage medium embodying computer program code coupled to the data bus and comprising instructions to perform the steps knowledge models, the storing of patient profiles data to process symptoms and lab results with the knowledge models to then provide recommendations related to the data from the patient profile, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0137], [0138], [0092], [0093]); receiving patient answers, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing the longitudinal data, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3) or alternatively similar to presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, adding insignificant extra solution activity, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest prior art is Brown et al. (US 7260480), which discloses processing medical knowledge information with the assistance of natural language processing algorithms to provide recommendations to the patient. The closest foreign reference is Mcnair et al. (WO2015023674), which teaches providing healthcare recommendations based on data-mining and intelligent adaptive decision support services. The closest non patent literature is Bibault et al. (2016 “Big Data and machine learning in radiation oncology: State of the art and future prospects”), which teaches that precise treatment in healthcare relies on large amounts of data that can be processed by integrated predictive machine learning models for producing qualitative prediction outcomes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604.  The examiner can normally be reached on Monday - Friday, 830 - 530 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686